Citation Nr: 1816103	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  08-03 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left hip condition as secondary to the service-connected residuals of right knee GSW.

2.  Entitlement to service connection for a left knee condition as secondary to the service-connected residuals of right knee GSW.

3.  Entitlement to service connection for a left ankle condition as secondary to the service-connected residuals of right knee GSW.

4.  Entitlement to service connection for a right leg condition as secondary to the service-connected residuals of right knee GSW.

5.  Entitlement to service connection for a right hip condition as secondary to the service-connected residuals of right knee GSW.

6.  Entitlement to an increased disability rating (or evaluation) in excess of 40 percent for service-connected gunshot wound (GSW), right knee with paralysis of common peroneal nerve and anterior tibial nerve (residuals of right knee GSW).

7.  Entitlement to an increased (compensable) disability rating (or evaluation) for service-connected tuberculosis (TB).

8.  Entitlement to a total disability rating based on individual unemployabilty due to service-connected disabilities (TDIU) for the appeal period from October 7, 2004 to May 30, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1950 to July 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction over this claim is currently with the Foreign Cases Division of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, as the Veteran resides in Costa Rica.

In August 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for a Videoconference Board hearing.  In a September 2015 correspondence, the Veteran indicated that he could not attend a Board hearing because he lives in Costa Rica; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(e) (2017).  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).  

The issues of entitlement to service connection for a right leg disability and right hip disability, an increased rating for residuals of right knee GSW, a compensable disability rating for tuberculosis, and entitlement to a TDIU from October 7, 2004 to May 30, 2006 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is service-connected for right knee GSW with paralysis of the common peroneal nerve and the anterior tibial nerve.

2.  The Veteran is currently diagnosed with left lower extremity radiculopathy and atrophy, which the Board finds encompasses the Veteran's claims for service connection for left hip, left knee, and left ankle disabilities.

3.  The left lower extremity radiculopathy and atrophy are proximately due to the service-connected residuals of right knee GSW.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for left lower extremity radiculopathy and atrophy have been met.  38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017).  The appeals of service connection for a left hip disability, a left knee disability, and a left ankle disability have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issues adjudicated on appeal (service connection for a left lower extremity disability), further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection for a Left Hip, Left Knee, and Left Ankle Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, radiculopathy, as an organic disease of the nervous system, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as radiculopathy, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

In this case, the Veteran contends that the left hip, knee, and ankle pain are secondary to the service-connected residuals of right knee GSW.  As the Board is granting service connection based on secondary service connection (adjudicated below), the additional theories of direct service connection and presumptive service connection for a chronic disease (radiculopathy (as an organic disease of the nervous system)) are rendered moot because there remain no questions of law or fact as to the fully granted issues; therefore, the direct and presumptive service connection theories will not be further discussed.  See 38 U.S.C. § 7104 (2012) (stating that the Board decides questions of law or fact).  As stated above, to prevail on the issue of secondary service causation, the record must show competent evidence of (1) a current disability, (2) a service-connected disability, and (3) a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.

After a review of all the evidence, the Board first finds that the evidence shows current disabilities of left lower extremity radiculopathy and atrophy.  See October 2010 and October 2012 Private Treatment Records.

The Board next finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's left lower extremity disability, to include radiculopathy and atrophy, is proximately due to the service-connected residuals of right knee GSW.  In this regard, in a June 1954 rating decision, the RO granted service connection for right knee GSW with paralysis of common peroneal nerve and anterior tibial nerve.

Evidence favorable to the appeals includes an October 2010 private treatment record.  There, the Veteran's private physician, Dr. R.V.M., who is an orthopedic and trauma surgeon, opined that the pelvic tilt for the atrophy of the left lower limb was caused by the (right knee) gunshot injury.  Also, in an October 2012 private treatment record, Dr. A.P.C. opined that, based on X-rays and MRIs completed in April 2007, the Veteran's affectation of the lower left limb for radiculopathy "is directly related with his osteo-neurological and muscular injuries on his right leg, produced by a firearm wound in his youth, while serving his tour of duty."

The Board finds that R.V.M.'s and A.P.C.'s medical opinions regarding the etiology of the Veteran's left lower extremity radiculopathy and atrophy to be probative.  Both opinions are competent and probative medical evidence because they are factually accurate, as it appears R.V.M. and A.P.C. had knowledge of the relevant evidence in this case, relied on accurate facts, and gave fully articulated opinions with adequate, albeit brief, rationales for the conclusions based on medical principles.

In this case, there is no other competent (or adequate) medical opinion of record against the appeals that directly addresses the etiology of the Veteran's left lower extremity disability, to include radiculopathy and atrophy.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for left lower extremity disability, to include radiculopathy and atrophy, as secondary to the service-connected residuals of right knee GSW, have been met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  In this regard, the issues on appeal of service connection for a left hip disability, left knee disability, and left ankle disability are subsumed in the grant of a left lower extremity disability, to include radiculopathy and atrophy, in the instant Board decision.


ORDER

Service connection for a left lower extremity disability, which encompasses the left hip, left knee, and left ankle disabilities, to include radiculopathy and atrophy, is granted.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeals of an increased rating for residuals of right knee GSW, a compensable disability rating for tuberculosis, service connection for a right leg disability and right hip disability, and entitlement to a TDIU from October 7, 2004 to May 30, 2006.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A(a) (2012); 38 C.F.R. § 3.159(c), (d) (2017).

In this regard, to the extent that the Veteran's representative generally argued, in a December 2017 Post-Remand Brief, that the VA examinations did not adequately assess the Veteran's disabilities on appeal, the Board notes that all VA examiners are presumed to be competent and their medical opinions, in turn, are assumed to be adequate-absent specific evidence to the contrary.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, under the presumption of regularity in the administrative process, the Board is entitled to assume the adequacy of VA examinations and opinions absent specific evidence to the contrary).  No such evidence to the contrary has been presented here.  Regardless, the Board is remanding the issues below.

Residuals of Right Knee GSW

In this case, the last VA examination of the service-connected residuals of right knee GSW was conducted in September 2008.  While the duty to assist does not require remand of a claim solely because of the passage of time since an otherwise adequate VA examination was conducted, see Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) and VAOPGCPREC 11-95, an examination too remote for rating purposes cannot be considered "contemporaneous."  Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  As such, on this basis alone, the Board finds that a new examination is needed to assist in determining the current severity of the service-connected residuals of right knee GSW.  

Also, the record suggests that the Veteran has limitation of motion of the hips and knees as residuals of the right knee GSW.  See February 2005 and September 2008 VA examinations.  These additional impairments should be specifically addressed in the new VA examination.  In addition, while the record also suggests that the Veteran has atrophy of the right calf muscle as a residual of right knee GSW (see October 2010 private treatment record), a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a) (2017).  Here, the record does not indicate that the muscle injury (atrophy of the right calf), affects an entirely different function than the service-connected paralysis of right common peroneal nerve and anterior tibial nerve.

Increased Rating for Tuberculosis

In a June 2005 VA examination, the Veteran complained of respiratory symptoms.  A chest X-ray, taken at that time, revealed "mild bilateral lung infiltrate that may have relation with his previous TB, but that does not include reactivation of his TB."  Because TB reactivation could not be ruled out, a computed tomography (CT) scan of the chest was recommended.  A review of the electronic claims file reveals that no such followup testing was performed to rule out TB reactivation; as such, a remand is necessary to afford the Veteran the necessary testing through a VA examination.

TDIU and Service Connection for Right Leg Disability and Right Hip Disability

In the decision above, the Board has granted service connection for a left lower extremity disability, to include radiculopathy and atrophy.  The RO adjudicated the issue of a TDIU in a March 2014 rating decision.   A left lower extremity disability, to include radiculopathy and atrophy, was not service connected at the time of the March 2014 adjudication; therefore, the occupational impairment associated with the (now service-connected) left lower extremity disability, to include radiculopathy and atrophy, was not considered by the RO in the earlier adjudication of a TDIU.  In light of the grant of service connection for a left lower extremity disability, to include radiculopathy and atrophy, in this Board decision, the RO should reconsider the issue of a TDIU from October 7, 2004 to May 30, 2006.  See 38 C.F.R. §§ 4.16, 4.25 (2017).

The Board finds that any decision with respect to the rating appeal being remanded above (residuals of right knee GSW) may affect the appeals for service connection for right leg and right hip disabilities.  The Board finds that the issue of an increased disability rating for residuals of right knee GSW is inextricably intertwined with the appeals of service connection for right leg and right hip disabilities on appeal because a hypothetical grant of the pending rating appeal (residuals of right knee GSW) could significantly change the adjudication of the right leg condition and right hip condition service connection issues.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue); therefore, consideration of service connection for right leg and right hip disabilities must be deferred until the intertwined issue (increased rating for residuals of right knee GSW) is either resolved or is prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the issues of an increased rating for residuals of right knee GSW, a compensable disability rating for tuberculosis, service connection for a right leg condition and right hip condition, and entitlement to a TDIU from October 7, 2004 to May 30, 2006 are REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an appropriate VA examination to assist in determining the severity of the service-connected residuals of right knee GSW.  The record should be made available to and reviewed by the examiner.  Any and all studies, tests, and evaluations should be performed. 

Range of motion testing, in degrees, should be performed for the bilateral hips and knees.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.

The VA examiner is asked to test the hips and knees ranges of motion in active motion, passive motion, as well as in weight-bearing, and nonweight-bearing.  If the VA examiner is unable to conduct the required testing, the VA examiner should explain why the required testing cannot be conducted.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the VA examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The VA examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The VA examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion.  In short, the VA examiner should opine as to any resultant loss in range of motion that would occur during flare-ups, or explain why it is not feasible to render such an opinion.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. Schedule the Veteran for an appropriate VA examination to assist in determining the severity of the service-connected tuberculosis.  The record should be made available to and reviewed by the examiner.  

All appropriate testing should be conducted, to include, but not limited to, a chest CT to assist in determining whether the Veteran's TB has reactivated.  If the service-connected tuberculosis has reactivated, the VA examiner should so state.

All clinical manifestations of the service-connected tuberculosis should be reported in detail, specifically to include pulmonary function test studies and post-bronchodilator results.  The results of FEV-1, FEV-1/FVC, and DLCO (SB) must be specifically reported, and if unobtainable, the reason such results are unobtainable should be explained.

3. After implementing the Board's decision to grant service connection for left lower extremity radiculopathy and atrophy, and after accomplishing any additional notification and/or development deemed necessary, readjudicate the issues of an increased rating for residuals of right knee GSW, a compensable disability rating for tuberculosis, service connection for a right leg condition and right hip condition, and entitlement to a TDIU from October 7, 2004 to May 30, 2006 in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


